UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 99-10912
                        Summary Calendar

                       WILLIAM C DEWBERRY,

                                             Plaintiff - Appellant,

                             VERSUS

                TEXAS UTILITIES ELECTRIC COMPANY,

                                             Defendant - Appellee.


          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:98-CV-1889-G)
                        February 17, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

     William C. Dewberry appeals the district court’s grant of
summary judgment for Texas Utilities Electric Company dismissing
Dewberry’s claims of race discrimination and retaliation.      The
claims arose out of Dewberry’s employment with Texas Utilities and
its decisions to not promote Dewberry to any of three positions.
Having carefully reviewed the record and studied the briefs of
counsel, we AFFIRM for essentially the reasons set forth by the
district court in its Memorandum Order dated July 15, 1999.
AFFIRMED




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.